Citation Nr: 0834825	
Decision Date: 10/09/08    Archive Date: 10/16/08

DOCKET NO.  05-12 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability, to include as secondary to service-connected 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. M. Powell, Associate Counsel

INTRODUCTION

The veteran had active service from August 1974 to August 
1976.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 rating decision of the 
Phoenix, Arizona Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The claim was initially before the 
Board in July 2007, at which time it was remanded for 
additional development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a July 2007 decision, the Board remanded the claim at 
issue for a VA examination and clinical opinion.  The Board 
specifically requested that the examiner provide an opinion 
as to whether it is at least as likely as not that any 
diagnosed acquired psychiatric disability is proximately 
caused, or aggravated, by a service-connected disability or 
is otherwise related to service.  The record reflects that 
service connection has been established for multiple physical 
disabilities.

The record reflects that the veteran was afforded a VA 
examination in December 2007, in which the examiner diagnosed 
him with generalized anxiety disorder.  The examiner 
indicated that "some" of the veteran's anxiety was caused 
by placing unrealistically high demands on himself and on 
others and that most of his anxiety was related to the future 
rather than actual current problems at hand.  However, she 
failed to specifically address whether the veteran's 
psychiatric disability was proximately caused by, or 
aggravated by his service-connected disabilities, including 
bilateral knee disability, a low back disability, left lower 
extremity radiculopathy, and/or nonspecific urethritis.  
Further, the VA examiner also did not address whether "any" 
current anxiety is due to any incident of service.  The Board 
is not able to properly adjudicate the veteran's claim based 
on the statements provided by the December 2007 VA examiner.  
Therefore, the Board finds that compliance with the July 2007 
remand has not been accomplished.  A remand by the Board 
confers on the claimant, as a matter of law, the right to 
compliance with the remand orders.  Stegall v. West, 11 Vet. 
App. 268 (1998).  Where the remand orders of the Board are 
not fully implemented, the Board itself errs in failing to 
insure compliance.  As such, the Board finds that this case 
is not ready for appellate review and must be remanded for 
further development.

Accordingly, the case is REMANDED for the following action:

1.  Provide the claims folder to the 
examiner who conducted the December 2007 
VA examination and request that an 
opinion be provided, based on review of 
the evidence contained in the claims 
folder, to include the service medical 
records, as to whether it is at least as 
likely as not that any acquired 
psychiatric disability with which the 
veteran has been diagnosed is proximately 
caused, or aggravated, by his service-
connected disabilities (including 
bilateral knee disability, a low back 
disability, left lower extremity 
radiculopathy, and/or nonspecific 
urethritis) or is otherwise related to 
service.  

A complete rationale for the opinion 
provided should be set forth.  If 
additional examination of the veteran is 
deemed necessary to provide the requested 
opinion, such examination should be 
scheduled. 

If the examiner who conducted the 
December 2007 VA examination is not 
available, then the claims folder should 
be forwarded to another appropriate VA 
physician for the requested opinion.

2.  Thereafter, the issue on appeal 
should be readjudicated.  If the benefit 
sought remains denied, the RO should 
issue a supplemental statement of the 
case and afford the appropriate 
opportunity to respond. Thereafter, the 
case should be returned to the Board, as 
warranted.
 
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




